Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-8 are presented for examination.
Applicants’ drawings and information disclosure statement filed December 1, 2021 have been received and entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rendered indefinite and vague because the claim states the statin is in the form of a tablet.  Is the statin a tablet and the EPA a capsule or the composition of the statin and EPA can be a tablet also (note the composition is in a capsule first)?
Claim 8 is not allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2007/130714 A1, hereby known as Guzman et al.
Guzman et al. teach statin pharmaceutical compositions comprising omega-3 oil and one or more statins (see the abstract).  Note page 2, section [0010] teach the omega-3 oil in pharmaceutical composition have a range from about 500, 600, 700, 800, 900, 1000, 1100, 1200, 1300, 1400 or 1500 mg (900 mg to 1g).  Also note on page 2, section [0010], the statins having a range from about 1 mg and 80 mg.  Note page 8, section [0063] teaches the omega-3 oil is EPA and the other omega-3 oil is omega-3 ethyl ester.  Note page 8, section [0067] teaches the statin(s) include pravastatin, fluvastatin, atorvastatin, lovastatin, simvastatin, rosuvastatin and cerivastatin.  Note page 9, section [0070] teaches the oil purity, an ester oil with a purity of 95 percent by weight.  Note page 17, section [0098] teaches pharmaceutical composition is formulated into solid dosage forms such as capsules and tablets.  
.
Claims 1-8 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner




/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629